DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over DAS et al. US 2017/0182562 (hereinafter DAS) in view of Schwarze et al. US 2019/0255613 (hereinafter Schwarze) and further in view of CONRARDY et al. US 2013/0085589 (hereinafter CONRARDY).

Regarding claim 1, DAS teaches: a method of additively manufacturing, comprising:
generating a thermal model driven scan map ([0381] - - Green’s function model is used to estimate the temperature of a location near the melt pool and to determine the temperature profile generated in response to beam location; the Green’s function model is a thermal model, the temperature profile is scan map); and
maintaining an active melt pool of an active melt pool scan pattern with respect to the thermal model driven scan map such that a depth of the active melt pool is greater than a thickness of an equiaxed transition (CET) region (Fig. 41, [0238]-[0239] - - find the transition point between the fine dendrites and the coarse dendrites; this transition point is an equiaxed transition region; [0202] - - maintaining a constant melt pool in the present layer and a constant remelt of a portion of the layer previously scanned; this teaches the melt pool depth is greater than a thick ness of the transition point).

But DAS does not explicitly teach: restricting a scan rotation to zero and unidirectional movement of the active melt pool scan pattern to assure columnar single crystal (SX) growth.

However, Schwarze teaches: restricting a scan rotation to zero and unidirectional movement of the active melt pool scan pattern to assure columnar single crystal (SX) growth (Fig. 5, [0032], [0142], [0143] - - unidirectional scan pattern with 0 rotation angle to produce single crystalline microstructure).

DAS and Schwarze are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by DAS, and incorporating unidirectional movement and zero rotation, as taught by Schwarze.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce a single crystalline microstructure, as suggested by Schwarze ([0143]).

But the combination of DAS and Schwarze does not explicitly teach: utilizing the thermal model driven scan map to model residual stress to simulate and prevent residual stress and a propensity of hot cracking.

However, Schwarze teaches: utilizing the thermal model driven scan map to model residual stress to simulate and prevent residual stress and a propensity of hot cracking (Fig. 15, [0066] - - the solution includes graphical display of maximum temperature in different locations and detailed microstructure data, this is interpreted as a scan map; the stress analysis portion of the solution includes residual stress analysis; the solution predicting cracking).

DAS, Schwarze and CONRARDY are analogous art because they are from the same field of endeavor.  They all relate to laser additive manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of DAS and Schwarze, and incorporating modeling residual stress, as taught by CONRARDY.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve modeling of material forming, as suggested by CONRARDY ([0105]).

Regarding claim 2, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: initiating formation of the active melt pool in a cast single crystal (SX) baseplate ([0016] - - scanning laser epitaxy (SLE) is used for repair of single crystal (SX) turbine airfoils).

Regarding claim 4, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: maintaining the active melt pool of the active melt pool scan pattern with a lesser power than a conventional melt pool of a conventional scan pattern ([0186] - - to maintain a uniform thermal profile, a very fine scan spacing with a high scan speed is used; the same scan speed with a lower energy density can produce a better surface finish).

Regarding claim 5, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: arranging the active melt pool scan pattern with a closer line spacing and higher velocity than the conventional scan pattern ([0186] - - to maintain a uniform thermal profile, a very fine scan spacing with a high scan speed is used).

Regarding claim 7, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: utilizing the thermal model driven scan map to define a morphology (Fig. 41, [0258] - - define single crystal region; single crystal is a morphology).

Regarding claim 8, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: the morphology is between single crystal (SX) regions, a directionally solidified (DS) and an equiaxed (EQ) microstructure. (Fig. 41, [0258] - - define single crystal region; equiaxed region; [0150] - - equiaxed, directionally solidified and single crystal).

Regarding claim 9, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: the thermal model driven scan map identifies an equiaxed cap region, a single crystal (SX) region, and a columnar to equiaxed transition (CET) region (Fig. 41, [0258], [0238]-[0239] - - find the transition point between the fine dendrites and the coarse dendrites; this transition point is an equiaxed transition region; the region below this transition point is a single crystal region; the region above the transition point is an equiaxed cap region)

Regarding claim 10, DAS teaches: a method of additively manufacturing, comprising:
locating a cast single crystal (SX) baseplate in an additively manufacturing machine ([0016] - - scanning laser epitaxy (SLE) is used for repair of single crystal (SX) turbine airfoils);
initiating formation of an active melt pool in the cast single crystal (SX) baseplate via an active melt pool scan pattern (Fig. 16, Fig. 17, Fig. 18, Fig. 19 & Fig. 20 show scan patterns);
generating a thermal model driven scan map that identifies an equiaxed cap region, a single crystal (SX) region, and a columnar to equiaxed transition (CET) region (Fig. 41, [0258], [0238]-[0239] - - find the transition point between the fine dendrites and the coarse dendrites; this transition point is an equiaxed transition region; the region below this transition point is a single crystal region; the region above the transition point is an equiaxed cap region); and
maintaining the active melt pool with the active melt pool scan pattern in accords with the thermal model driven scan map such that a depth of the active melt pool is greater than a thickness of an equiaxed transition (CET) region ([0202] - - maintaining a constant melt pool in the present layer and a constant remelt of a portion of the layer previously scanned; this teaches the melt pool depth is greater than a thick ness of the transition point).

But DAS does not explicitly teach: restricting a scan rotation to zero and unidirectional movement of the active melt pool scan pattern to assure columnar single crystal (SX) growth.

However, Schwarze teaches: restricting a scan rotation to zero and unidirectional movement of the active melt pool scan pattern to assure columnar single crystal (SX) growth (Fig. 5, [0032], [0142], [0143] - - unidirectional scan pattern with 0 rotation angle to produce single crystalline microstructure).

DAS and Schwarze are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by DAS, and incorporating unidirectional movement and zero rotation, as taught by Schwarze.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce a single crystalline microstructure, as suggested by Schwarze ([0143]).

But the combination of DAS and Schwarze does not explicitly teach: utilizing the thermal model driven scan map to model residual stress to simulate and prevent residual stress and a propensity of hot cracking.

However, Schwarze teaches: utilizing the thermal model driven scan map to model residual stress to simulate and prevent residual stress and a propensity of hot cracking (Fig. 15, [0066] - - the solution includes graphical display of maximum temperature in different locations and detailed microstructure data, this is interpreted as a scan map; the stress analysis portion of the solution includes residual stress analysis; the solution predicting cracking).

DAS, Schwarze and CONRARDY are analogous art because they are from the same field of endeavor.  They all relate to laser additive manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of DAS and Schwarze, and incorporating modeling residual stress, as taught by CONRARDY.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve modeling of material forming, as suggested by CONRARDY ([0105]).


Regarding claim 11, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: maintaining the active melt pool of the active melt pool scan pattern with a lesser power than a conventional melt pool of a conventional scan pattern ([0186] - - to maintain a uniform thermal profile, a very fine scan spacing with a high scan speed is used; the same scan speed with a lower energy density can produce a better surface finish).

Regarding claim 12, the combination of DAS, Schwarze and CONRARDY teaches all the limitations of the base claims as outlined above. 

DAS further teaches: arranging the active melt pool scan pattern with a closer line spacing and higher velocity than the conventional scan pattern ([0186] - - to maintain a uniform thermal profile, a very fine scan spacing with a high scan speed is used).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116